DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Brankovic et al 20170039835, Li 20030201894, and Karner 20120143786 discloses a method of operating a radar sensor system for detecting an occupancy in an interior of a vehicle, with vital sign monitoring; the radar sensor system comprising:
- a radar transmitting unit being configured for transmitting radar waves towards a scene within the vehicle interior,
- a radar receiving unit being configured for receiving radar waves that have been transmitted by the radar transmitting unit and have been reflected by an object within the scene, and
- a signal processing and control unit that is at least configured to derive range information, Doppler information and angle-of-arrival information from the received radar waves;
and the method including at least the following steps, which are to be carried out in an iterative manner:
- operating the radar transmitting unit for transmitting a radar wave towards a scene within the vehicle interior,


- operating the signal processing and control unit for:
decomposing the received at least one radar wave into range, Doppler and angular information, and
detecting and monitoring vital signs of occupants in each region of interest of a plurality of predefined different regions of interest. 
The instant invention discloses wherein the step of operating the signal processing and control unit includes:
quantifying and tracking a movement in each region of interest of a plurality of 
predefined different regions of interest by angular gating and range gating, and
for each region of interest, determining whether quantified and tracked
movements in the scene are related to an occupant or to external or internal disturbances, based on a fulfillment of at least one predefined condition concerning the quantified and tracked movements and/or the detected and monitored vital signs, wherein the at least one predefined condition includes that if movement is present in all or several range regions of interest, a disturbance is likely to be present, and if movement is detected only in a region with a seating position, and vital signs are found, it is determined that the seat is occupied. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Brankovic, Li, Karner, or any other prior art of record, alone, or in combination.
	Claims 12 and 15 are allowed for the same reason as claim 1. Claims 2-11 are allowed by virtue of being dependent on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishibashi et al 11,117,515 discloses a monitoring system including a monitoring device that outputs a warning when detecting abnormality of a monitoring target person in an interior of a vehicle.
Breed et al 8,152,198 discloses a vehicular apparatus and method for determining a characteristic of an object located on a set of the vehicle.
Breed 7,570,785 discloses face monitoring system and method for vehicular occupants.
Breed et al 7,887,089 discloses vehicular protection system control arrangement and method using multiple sensor systems.
Breed et al 6,397,136 discloses a system for determining the occupancy state of a seat in a vehicle.
Breed et al 20020029103 discloses vehicle rear seat monitor including at least one wave-receiving sensor arranged behind the front seat to receive waves from a space above the rear seat.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648